IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 378 EAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
LARRY ALEXANDER,              :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.